Citation Nr: 0939354	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-28 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of skin 
cancer, including as due to an undiagnosed illness related to 
service in Southwest Asia during the Persian Gulf War.   

2.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness related to service 
in Southwest Asia during the Persian Gulf War.   

3.  Entitlement to service connection for a disability 
manifested by choking and difficulty swallowing, including as 
due to an undiagnosed illness related to service in Southwest 
Asia during the Persian Gulf War.   

4.  Entitlement to service connection for erectile 
dysfunction, including as due to an undiagnosed illness 
related to service in Southwest Asia during the Persian Gulf 
War.   



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from to April 1975 to April 
1995. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Winston-Salem, North 
Carolina, (hereinafter RO).  The case was remanded for 
additional development in July 2007, and is now ready for 
appellate review of the issues of entitlement to service 
connection for residuals of skin cancer, headaches and a 
disability manifested by choking and difficulty swallowing.  

The issue of entitlement to service connection for erectile 
dysfunction addressed in the REMAND portion of the decision 
below requires additional development and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The claimant is a Persian Gulf Veteran.

2.  Headaches and choking with dysphagia and possible 
aspiration (now diagnosed as gastroesophageal reflux disease) 
were shown during service and a VA physician has linked these 
current disabilities to service.  

3.  Skin cancer is attributed to a known diagnosis, was not 
shown during service or manifested to a compensable degree 
within one year of service. 
 
4.  There is no competent evidence based on an accurate 
factual predicate linking skin cancer to service. 

CONCLUSIONS OF LAW

1.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.317 
(2009). 
 
2.  Disability manifested by choking and difficulty 
swallowing, now diagnosed as gastroesophageal reflux disease, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.317 (2009).

3.  Skin cancer was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 3.317 (2009). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the claims for service 
connection for headaches and a disability manifested by 
choking and difficulty swallowing, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating these issues because the Board is taking action 
favorable to the Veteran in the decision below with respect 
to these claims.  As such, this decision with respect to 
these issues poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the claim for service connection for skin 
cancer, prior to initial adjudication in a letter dated in 
April 2004, the Veteran was informed of the information and 
evidence he needed to prevail in his claim for service 
connection for this disability.  As such, no further notice 
under the VCAA is necessary.  With respect to the duty to 
assist, the service treatment records have been obtained as 
have private treatment records.  The Veteran was afforded a 
VA examination with respect to his skin cancer in July 2009 
and the Veteran has not identified any other evidence that 
needs to be obtained that is pertinent to the issue of 
entitlement to service connection for skin cancer.  As such, 
the duty to assist has also been fulfilled.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including cancer, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf Veteran with a qualifying chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  The claims file includes a DD Form 214 
that indicates the Veteran served in the Persian Gulf during 
the Persian Gulf War, and he is thus a "Persian Gulf 
Veteran" by regulation.  38 C.F.R. § 3.317(d).
 
The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2).  VA regulations provide that for a 
disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

The service treatment reports reflect treatment for headaches 
on several occasions, to include in September 1978 and 
September 1979, as well as gastrointestinal complaints, to 
include choking in October 1994 and January 1995, at which 
time dysphagia and possible aspiration were noted.   Skin 
cancer is not shown during service and the October 1994 
separation examination and medical history collected at that 
time did not contain any reference to the conditions for 
which service connection is claimed.  After service, a July 
1995 VA examination reflected dyspahgia and choking.  Basal 
cell carcinomas were shown in January and March 2001.  A 
pathology report dated in March 2001 showed no carcinomas and 
margins free of malignancy.  

Additional pertinent evidence includes reports from the VA 
examinations afforded the Veteran in July 2009 as requested 
by Board remand.  These reports reflected that the claims 
file was reviewed prior to the examinations.  During the 
examinations, the Veteran complained about headaches since 
approximately 1990.  He said his headaches are both bilateral 
and frontal and involve throbbing and pressure.  The 
diagnosis was "Headaches, tension/stress."  The Veteran 
also described problems with swallowing difficulty and 
heartburn, dyspahgia, bloating, belching and regurgitation.  
He reported that these problems began in 1993.  The diagnosis 
was gastroesophageal reflux disease (GERD) and the examiner 
noted that the Veteran had difficulty with swallowing due to 
this diagnosis.      

With respect to skin cancer, the examiner noted that no 
evidence of this condition was shown in service.  He stated 
that the skin cancer was noticed and removed in 2001 and no 
recurrence of cancer had been noted since that time.  The 
physician who examined the Veteran wrote an electronic mail 
response in August 2009 as to whether the Veteran's erectile 
dysfunction, skin cancer, headaches, and choking and 
difficulty with swallowing were related to the Veteran's 
Southwest Asia service.  He responded that these were "all 
very common conditions so I would have to state that none is 
specially caused by SW Asia service."  He then said 
"[h]owever, since each allegedly began whilst on active 
duty, they are likely as not the result of his service."   

Unless the preponderance of the evidence is against the 
claim, it cannot be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.  Given 
the opinion of the VA physician who examined the Veteran in 
July 2009 that the Veteran's headaches and disability 
manifested by choking and swallowing were as likely as not 
related to service and the evidence during service of 
headaches and gastrointestinal complaints to include choking, 
dysphagia and possible aspiration, the Board finds that 
service connection for headaches and a disability manifested 
by choking and difficulty in swallowing, now diagnosed as 
GERD, may be granted.  Id; Hickson, supra.    

As for skin cancer, a medical opinion based on an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458 (1993).  The August 2009 opinion from the VA 
physician was based on the assumption that the conditions at 
issue began during service.  With respect to skin cancer 
however, this condition did not begin during service but was 
first manifested in 2001.  As such, and as conceded by the 
Veteran's representative in her September 2009 presentation 
after stating that the records "clearly prove" that skin 
cancer was not shown until 2001, the August 2009 opinion is 
of little probative value.  There is otherwise no competent 
medical evidence linking skin cancer to service, and as skin 
cancer was not shown within one year of service and is a 
known clinical entity/diagnosis, skin cancer cannot be 
presumed to have been incurred during service, to include as 
a result of undiagnosed illness due to Southwest Asia 
service.  

As for the Veteran's assertions, to include in sworn 
testimony to the undersigned in April 2006 that he has skin 
cancer as a result of service, such assertions cannot be used 
to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  Espiritu; cf. Jandreau.  The Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  The Board finds, however, that the 
Veteran's lay statements in the present case are outweighed 
by the evidence contained in the service treatment records 
and the lack of any competent medical evidence based on an 
accurate factual predicate to support a conclusion that there 
is an etiologic relationship between skin cancer and service.  
As such, the claim for service connection for skin cancer 
must be denied.  Hickson, supra.  

ORDER

Entitlement to service connection for residuals of skin 
cancer is denied. 

Entitlement to service connection for headaches is granted. 

Entitlement to service connection for a disability manifested 
by choking and difficulty swallowing (now diagnosed as GERD) 
is granted. 


REMAND

In her September 2009 presentation to the Board, the 
Veteran's representative found fault with the fact that the 
Veteran had not been afforded a VA examination to determine 
if his erectile dysfunction was related to stress that was 
demonstrated during service despite being directed to do so 
in the July 2007 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Although not explicitly requested by the Board, 
given the results of cardiac and gastrointestinal testing 
during service that revealed stress as a potential cause of 
the Veteran's complaints and the April 2004 private clinical 
record noting that the Veteran has erectile dysfunction that 
is both "organic" and "psychogenic" in nature, the Board 
concludes that this case must be remanded to afford the 
Veteran a VA examination that includes an opinion as to 
whether the Veteran's erectile dysfunction is etiologically 
related to stress demonstrated during service.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
psychiatric examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records 
and examination, the examiner should 
opine, as appropriate, whether it is 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not"/"unlikely" (meaning that there is 
a less than 50% likelihood) that the 
Veteran's erectile dysfunction is 
etiologically related to stress 
demonstrated during service.  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale for the 
opinion should be provided in a legible 
report.  

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim for service 
connection for erectile dysfunction must 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this 
claim, the Veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


